DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 Claim Rejections - 35 USC § 102
Claims 1-3, 17, 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisner (3,373,540).
 
    PNG
    media_image1.png
    372
    619
    media_image1.png
    Greyscale

As to claim 1, Wisner discloses a glass article (10) layer comprising: two glass articles (Figure 2) arranged side by side in an x-direction (as shown in Figure 1, up and down direction) and extending in a z-direction (as shown in Figure 1 which the glasses extending in a z-direction, left to right) and; spacers (A and B and in spaced position) disposed between the two glass articles, the spacer being provided at two spaced apart spacer (A and B) positions in the  z-direction longitudinally of the two glass articles (Figure 1); wherein the spacers are thread-like elements, and wherein one thread-like elements is provided at each of the two spacer positions (Figure 1 as shown above, the one thread-like element is being considered as “first part of thread like element”) without completely encircling an outer circumference of the two glass article (please see Figure 1, the thread like element the first part of the at least one thread-like element only encompass half of the glass article which does not completely encircling an outer circumference of the glass article).
As to claim 2, Wisner further discloses the thread-like element is at least partially wrapped around every glass article at the two spacer positions (Figures 1 and 2).
As to claim 3, Wisner further discloses one thread-like element is provided at each of the two spaced-apart spacer positions (as shown in Figure 1, two thread sections are position between the two glass articles 10).  
As to claim 17, Wisner further discloses the glass articles are glass tubes or glass rods (column 1, lines 28-30 discloses glass rod or tube).  
As to claim 19, Wisner further discloses a glass article bundle comprises two glass article layers arranged on top of each other in a y-direction, wherein the glass article layers are disposed such that the glass articles are arranged in closed packing  (Figure 2 and 3 shown that the glasses article layers are lay on top of the bottom layer which forms a bundle).

    PNG
    media_image2.png
    277
    642
    media_image2.png
    Greyscale

As to claim 26, Wisner discloses a glass article (10) layer comprising: two glass articles (Figure 2) arranged side by side in an x-direction (as shown in Figure 1 right above, up and down direction) and extending in a z-direction (as shown in Figure 1 which the glasses extending in a z-direction, left to right) and; a first thread-like element at a first position in the z-direction (as shown in Figure 1 above, the first thread-like element is at the left), the first thread-like element is a first continues element that is positioned between the two glass articles at the first position without completely encircling an outer circumference of the two glass articles (please note that examiner only pointed to a single thread-like element at the first position, which that single thread-like element only encircling part of the outer circumference of the two glass articles); and a second thread-like element (as shown in Figure 1 above, the second thread-like element is at the right) at a second position (right position) in the z-direction, the second position being spaced in the z-direction from the first position, the second thread-like element is a second continues element that is positioned between the two glass articles at the second position without completely encircling an outer circumference of the two glass articles (please note that examiner only pointed to a single thread-like element at the second position, which that single thread-like element only encircling part of the outer circumference of the two glass articles)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540).  
As to claims 10-12, Wisner shows a single thread-like element that run through two spacer position and does not specifically disclose that two thread-like elements is provided at each of the two spacer positions, the two-thread like elements comprising a first thread-like element and a second thread-like element, the first thread-like element has one thread section and the second thread-like element has another thread section and the first thread-like element is wrapped around an upper half of an outer circumference of two glass articles and the second thread-like element is wrapped around a lower half of the outer circumference.  Nevertheless, Wisner further discloses a ladder structure (12) may be any selected length and that two or more lines of flexible or supply material line (11) may be employed rather than a single length (column 2, lines 55-58).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single length of Wisner with two or more lines as taught in different embodiment which reduce the excess line material that run along the length of the glass rod and two separate upper and lower line would also provide easier securement to compare to single line.  The modification would further discloses that two thread-like elements is provided at each of the two spacer positions, the two-thread like elements comprising a first thread-like element and a second thread-like element (column 2 lines 55-58),  the first thread-like element has one thread section and the second thread-like element has another thread section and the first thread-like element is wrapped around an upper half of an outer circumference of two glass articles and the second thread-like element is wrapped around a lower half of the outer circumference. 
As to claim 18, Wisner does not specifically disclose the two spacer positions are provided at intervals between 20 cm and 80 cm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between two spacers of Wisner so the distance between the two spacer positions are provided at intervals between 20 cm and 80 cm because the selection of the specific distance such as the distance as disclosed by Wisner would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) in view of Schott (DE4225876, cited prior art).
As to claim 15, Wisner does not disclose each of the thread-like elements has a thread thickness S where 0.025mm ≤ S ≤ 2.5mm.  Nevertheless, Schott discloses a packaging system for glass article, the glass article (1) is being protect and separate by wrapping material (7), the wrapping element has a thickness 0.5 mm (page 2 of the description and paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the spacer of Wisner with 0.5 mm as taught by Schott to provide sufficient thickness to the spacer in order to prevent accidental movement which might cause damage to the glass articles,
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) in view of Bagwell, Jr. (4,693,167).
As to claim 13-14, Wisner does not disclose each thread-like element has a first end and a second end, wherein the first end are connected to one another and the second ends are connected to one another, the end are connected to one another by thermal fusing, gluing or by mechanical connection.    Nevertheless, Bagwell discloses a strap for linked container article (23) with the thread sections comprises the first and second thread-like elements (27 and 28), each thread-like element has a first end and a second end, wherein the first end are connected to one another and the second ends are connected to one another, the end are connected to one another mechanical connection (column 5, lines 7-12 which teach the interwoven of the two separate wraps 27 and 28 at the point of intersection 29 which is a mechanical connection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternative thread like element of Wisner with mechanical connection that interwoven at the end of the end of thread like element as taught by Bagwell to secure each of the glass rod with predetermine space for each of the same diameter of the glass rod to prevent movement of the glass rod.  
As to claims 16, Wisner does not disclose each of the thread-like elements is made of a plastic material selected from a group consisting of polypropylene (PP), polyethylene (PE), high-density polyethylene (HDPE), polyethylene wax, polyamide (PA), styrene-acrylonitrile copolymer (SAN), polyester, polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polyurethane (PU), acrylonitrile-butadiene- styrene copolymer (ABS), polyether ether ketone (PEEK), and polycarbonate (PC).  Nevertheless, Bagwell discloses a linked container article carrier with a plurality of containers (23) that are interconnected side by side with thread-like element (27, 28), the thread-like element is made of plastic material, specifically polyester yarns (column 4, lines 55-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the thread-like material of Wisner with polyester yarn as taught by Bagwell which the material have sufficient strength to resist failure or stretching during use (column 4, lines 63-66).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) in view of Chidsey (3,611,656).
As to claim 25, Wisner does not disclose each thread-like element has a first end and a second end, wherein the first end are connected to one another and the second ends are connected to one another, the end are connected to one another by thermal fusing, gluing or by mechanical connection.    Nevertheless, Baldwin discloses a strap for linked container article (C) with the strap sections comprises the first and second strap elements (W1, W2, W3, W4), the strap like element has a first end and a second end, wherein the first end are connected to one another and the second ends are connected to one another to a last wrap through a connecting section (Figure 6 shows the end being connected to each other at the end wrap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternative thread like element of Wisner with two straps that sealed ends at a last wrap as taught by Chidsey to secure each of the glass rod with predetermine space for each of the same diameter of the glass rod to prevent movement of the glass rod instead of single thread wrapping material for all the glass rod.
 Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) in view of Albercht et al (20080156681).
As to claims 20-21, Wisner does not disclose a cover sheath at least at both ends and the cover sheath is made of a shrink film.  Nevertheless, Albercht disclose a package unit for a plurality of elongated articles (2).  The plurality of elongated articles forms a single packaging unit (1), the single package unit further discloses a cover sheath (5) completely covers entire packaging unit (1) and the cover sheath is made of a shrink film (5, [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass article bundle of Wisner with shrink film covering outside surface of the bundle as taught by Albercht to able to bundle the entire glass articles for easy transportation and also use to prevent dust on the glass articles. 
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736